DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 01/26/2022 has been considered and entered.  The amendment overcomes the rejections under 35 U.S.C. 101 and 35 U.S.C. 112 for properly changing the use language to a method claim and for deleting the broad and narrow range limitations.  The amendment also overcomes the rejections in view of Muller et al. (US 5,474,616) for failing to teaching the molar content of the monomers analogous to the formula (1) according to the claims.  Therefore, the rejections are withdrawn.  
Rejections in view of Couet et al. (US 2015/0059238) were not overcome and are thus maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Couet et al. (US 2015/0059238)
In regards to claims 1 – 8, Couet teaches use of cold flow improver composition for fuels (title).  The fuels are middle distillate fuels such as fuel oil [0001].  The improver is a polymethacrylate copolymer comprising 20 to 98% of a C10 to C22 alkyl (meth) acrylate and 2 to 80% of an N dispersant monomer [0023 – 0039].  The N-dispersant monomer can be vinyl imidazole [0060].  Thus, the structure of formula (I) of the claim such as a poly(meth)acrylate and formula (II) such as a vinyl imidazole is provided and the use of the copolymer for improving cold flow properties (i.e., cold resistance properties) of the claims are met.  The amounts and/or chain lengths as recited in the claims are overlapped.  The copolymer is 
In regards to claim 9, Couet teaches the use and the composition which can further include other cold flow improvers [0127].  
In regards to claims 10, 11, Couet teaches the additive composition which can comprise additional cold flow improver.  Such cold flow improvers are known to include ethylene vinyl acetate which would be obvious to persons of ordinary skill in the art practicing the invention.  For instance, see Muller et al. (US 5,747,616).
In regards to claims 12, 14, Couet teaches the presence of the cold flow improver copolymer but fails to teach the amount in the fuel composition.  Muller et al. (US 5,747,616) teaches similar cold flow improvers are useful in middle distillates in amounts of from about 10 to 10,000 ppm (0.001 to 1%) in the composition (column 4 lines 64 – 66).  Similarly, EP-A 405 270 by Payer et al. teaches EVA polymer which are flow improvers and can be present in middle distillates (i.e., fuel oils) in amounts of from 0.001 to 2% [0019 – 0021].  Thus, in view of Muller and Payer, persons of ordinary skill in the art at the time the claims were filed would have found it obvious to have used the copolymers Couet which are flow improvers in amounts taught by Muller and/or Payer as useful for flow improvers which are amounts overlapping the claimed ranges and similarly provides ratios of the claimed copolymers and EVA that overlaps the claimed range.  The motivation for using the amounts recited by Muller and/or Payer is that the teach useful amounts of flow improvers in middle distillates.
In regards to claim 13, Couet teaches the fuel comprising distillate fuels and biofuel, i.e., biodiesel, thus providing mineral, plant and/or synthetic fuels comprising the copolymer [title, 0014 and 0015].
In regards to claims 15, 16, Couet teaches the composition having the claimed limitations as previously stated.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicants argue that Muller et al. (US 5,747,616) fails to teach the claimed copolymer.  The argument is moot as the rejections in view of Muller are withdrawn.
Applicants argue that Couet does not teaches the claimed copolymer or the monomeric concentration of each of the claimed monomers.  The argument is not persuasive.
Couet teaches copolymers prepared from 20 to 98% of a C10 to C22 alkyl (meth) acrylate and 2 to 80% of an N dispersant monomer which provides the structure of formula (I) such as a poly(meth)acrylate and formula (II) such as a vinyl imidazole as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771